DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hur (US 2021/0407142) in view of Laroche (US 2018/0189982).
	Regarding claim 1, Hur discloses a method of processing point cloud data (paragraph [48], Hur discloses processing point cloud data), the method comprising: 
counting a number of edges of a cube of the point cloud data comprising a vertex (paragraph [139], Hur discloses there is a maximum of 12 edges in each block or cube, and a check or count of the edges is performed to verify how many edges are present in each cube, and that a number of vertices is checked or counted based on how many edges are detected in each cube). 
Hur does not disclose setting a variable based on a total of the counting; and processing the point cloud data based on the variable.  However, Laroche teaches setting a variable based on a total of the counting (paragraph [344], Laroche discloses that a point cloud has a number of points or vertices that are encoded, and paragraph [348], Laroche discloses the mesh or point cloud has input data with a list of color values in the 1D list; paragraph [386], Laroche discloses that, for a point cloud, a spiral like traversal of points or vertices around a first and central point can be implemented for setting a variable based on the amount of points or vertices of a point cloud is established, and paragraph [389], Laroche discloses that variables are set to form path segments corresponding for each turn in the spiral like path, and paragraph [390], Laroche discloses that the parsing of the segments of the points or vertices is used for encoding geometry data or property data, and wherein paragraph [391], Laroche discloses that additional variables can be utilized, and paragraph [392], Laroche discloses that variable “Last” identifies a vertex ending a line in the 2D image, and paragraph [393], Laroche discloses variable “NextCodedVertexIslast” is set, paragraph [394], Laroche discloses variable “SetNextAddedVertex” is utilized, paragraph [395], Laroche discloses setting variable “EndLine[ ]”, and paragraph [401], Laroche discloses that variable “Last” is set to equal to ‘a’ at test 1402, and variable “SetNextAddedVertex” is set to equal to True to indicate the next added vertex will start a new line in the 2D output image, thus Laroche discloses setting a variable based on the total amount of vertices available when processing the point cloud data for output); and processing the point cloud data based on the variable (paragraph [344], Laroche discloses that a point cloud has a number of points or vertices that are encoded, and paragraph [348], Laroche discloses the mesh or point cloud has input data with a list of color values in the 1D list; paragraph [386], Laroche discloses that, for a point cloud, a spiral like traversal of points or vertices around a first and central point can be implemented for setting a variable based on the amount of points or vertices of a point cloud is established, and paragraph [389], Laroche discloses that variables are set to form path segments corresponding for each turn in the spiral like path, and paragraph [390], Laroche discloses that the parsing of the segments of the points or vertices is used for encoding geometry data or property data, and wherein paragraph [391], Laroche discloses that additional variables can be utilized, and paragraph [392], Laroche discloses that variable “Last” identifies a vertex ending a line in the 2D image, and paragraph [393], Laroche discloses variable “NextCodedVertexIslast” is set, paragraph [394], Laroche discloses variable “SetNextAddedVertex” is utilized, paragraph [395], Laroche discloses setting variable “EndLine[ ]”, and paragraph [401], Laroche discloses that variable “Last” is set to equal to ‘a’ at test 1402, and variable “SetNextAddedVertex” is set to equal to True to indicate the next added vertex will start a new line in the 2D output image, thus Laroche discloses setting a variable based on the total amount of vertices available when processing the point cloud data for output).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hur and Laroche together as a whole for improving coding performance and efficiency in order to provide a higher correlation between pixels within the blocks (Laroche’s paragraph [154]).
Regarding claim 3, Hur discloses counting the number of edges (paragraph [139], Hur discloses there is a maximum of 12 edges in each block or cube, and a check or count of the edges is performed to verify how many edges are present in each cube, and that a number of vertices is checked or counted based on how many edges are detected in each cube).  Hur does not disclose wherein counting the number of edges comprising a vertex comprises counting a number of edges for which a value of a respective syntax element indicates a respective edge includes a vertex.  However, Laroche teaches wherein counting the number of edges comprising a vertex comprises counting a number of edges for which a value of a respective syntax element indicates a respective edge includes a vertex (paragraph [334], Laroche discloses that geometrical entities that are considered can be vertices or points or edges, and paragraph [378], Laroche discloses that other attributes or property values associated with points in a point cloud of with the vertices or edges are encoded; paragraph [344], Laroche discloses that a point cloud has a number of points or vertices that are encoded, and paragraph [348], Laroche discloses the mesh or point cloud has input data with a list of color values in the 1D list; paragraph [386], Laroche discloses that, for a point cloud, a spiral like traversal of points or vertices around a first and central point can be implemented for setting a variable based on the amount of points or vertices of a point cloud is established, and paragraph [389], Laroche discloses that variables are set to form path segments corresponding for each turn in the spiral like path, and paragraph [390], Laroche discloses that the parsing of the segments of the points or vertices is used for encoding geometry data or property data, and wherein paragraph [391], Laroche discloses that additional variables can be utilized, and paragraph [392], Laroche discloses that variable “Last” identifies a vertex ending a line in the 2D image, and paragraph [393], Laroche discloses variable “NextCodedVertexIslast” is set, paragraph [394], Laroche discloses variable “SetNextAddedVertex” is utilized, paragraph [395], Laroche discloses setting variable “EndLine[ ]”, and paragraph [401], Laroche discloses that variable “Last” is set to equal to ‘a’ at test 1402, and variable “SetNextAddedVertex” is set to equal to True to indicate the next added vertex will start a new line in the 2D output image, thus, Laroche discloses utilizing syntax for signifying variables like “Last”, “NextCodedVertexIslast”, “SetNextAddedVertex” and “EndLine[ ]” for keeping count of vertices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hur and Laroche together as a whole for improving coding performance and efficiency in order to provide a higher correlation between pixels within the blocks (Laroche’s paragraph [154]).
Regarding claim 9, Hur discloses a device for processing point cloud data (paragraph [48], Hur discloses processing point cloud data), the device comprising: 
a memory configured to store the point cloud data (paragraph [596], Hur discloses memory for storing point cloud data); and 
one or more processors implemented in circuitry and coupled to the memory (paragraph [596], Hur discloses memory and processor for processing data), the one or more processors being configured to: 
count a number of edges of a cube of the point cloud data comprising a vertex (paragraph [139], Hur discloses there is a maximum of 12 edges in each block or cube, and a check or count of the edges is performed to verify how many edges are present in each cube, and that a number of vertices is checked or counted based on how many edges are detected in each cube). 
Hur does not disclose set a variable based on a total of the counting; and process the point cloud data based on the variable.  However, Laroche teaches set a variable based on a total of the counting (paragraph [344], Laroche discloses that a point cloud has a number of points or vertices that are encoded, and paragraph [348], Laroche discloses the mesh or point cloud has input data with a list of color values in the 1D list; paragraph [386], Laroche discloses that, for a point cloud, a spiral like traversal of points or vertices around a first and central point can be implemented for setting a variable based on the amount of points or vertices of a point cloud is established, and paragraph [389], Laroche discloses that variables are set to form path segments corresponding for each turn in the spiral like path, and paragraph [390], Laroche discloses that the parsing of the segments of the points or vertices is used for encoding geometry data or property data, and wherein paragraph [391], Laroche discloses that additional variables can be utilized, and paragraph [392], Laroche discloses that variable “Last” identifies a vertex ending a line in the 2D image, and paragraph [393], Laroche discloses variable “NextCodedVertexIslast” is set, paragraph [394], Laroche discloses variable “SetNextAddedVertex” is utilized, paragraph [395], Laroche discloses setting variable “EndLine[ ]”, and paragraph [401], Laroche discloses that variable “Last” is set to equal to ‘a’ at test 1402, and variable “SetNextAddedVertex” is set to equal to True to indicate the next added vertex will start a new line in the 2D output image, thus Laroche discloses setting a variable based on the total amount of vertices available when processing the point cloud data for output); and process the point cloud data based on the variable (paragraph [344], Laroche discloses that a point cloud has a number of points or vertices that are encoded, and paragraph [348], Laroche discloses the mesh or point cloud has input data with a list of color values in the 1D list; paragraph [386], Laroche discloses that, for a point cloud, a spiral like traversal of points or vertices around a first and central point can be implemented for setting a variable based on the amount of points or vertices of a point cloud is established, and paragraph [389], Laroche discloses that variables are set to form path segments corresponding for each turn in the spiral like path, and paragraph [390], Laroche discloses that the parsing of the segments of the points or vertices is used for encoding geometry data or property data, and wherein paragraph [391], Laroche discloses that additional variables can be utilized, and paragraph [392], Laroche discloses that variable “Last” identifies a vertex ending a line in the 2D image, and paragraph [393], Laroche discloses variable “NextCodedVertexIslast” is set, paragraph [394], Laroche discloses variable “SetNextAddedVertex” is utilized, paragraph [395], Laroche discloses setting variable “EndLine[ ]”, and paragraph [401], Laroche discloses that variable “Last” is set to equal to ‘a’ at test 1402, and variable “SetNextAddedVertex” is set to equal to True to indicate the next added vertex will start a new line in the 2D output image, thus Laroche discloses setting a variable based on the total amount of vertices available when processing the point cloud data for output).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hur and Laroche together as a whole for improving coding performance and efficiency in order to provide a higher correlation between pixels within the blocks (Laroche’s paragraph [154]).
Regarding claim 11, Hur discloses counting the number of edges (paragraph [139], Hur discloses there is a maximum of 12 edges in each block or cube, and a check or count of the edges is performed to verify how many edges are present in each cube, and that a number of vertices is checked or counted based on how many edges are detected in each cube).  Hur does not disclose wherein as part of counting the number of edges, the one or more processors are configured to count a number of edges for which a value of a respective syntax element indicates a respective edge includes a vertex.  However, Laroche teaches wherein as part of counting the number of edges, the one or more processors are configured to count a number of edges for which a value of a respective syntax element indicates a respective edge includes a vertex (paragraph [334], Laroche discloses that geometrical entities that are considered can be vertices or points or edges, and paragraph [378], Laroche discloses that other attributes or property values associated with points in a point cloud of with the vertices or edges are encoded; paragraph [344], Laroche discloses that a point cloud has a number of points or vertices that are encoded, and paragraph [348], Laroche discloses the mesh or point cloud has input data with a list of color values in the 1D list; paragraph [386], Laroche discloses that, for a point cloud, a spiral like traversal of points or vertices around a first and central point can be implemented for setting a variable based on the amount of points or vertices of a point cloud is established, and paragraph [389], Laroche discloses that variables are set to form path segments corresponding for each turn in the spiral like path, and paragraph [390], Laroche discloses that the parsing of the segments of the points or vertices is used for encoding geometry data or property data, and wherein paragraph [391], Laroche discloses that additional variables can be utilized, and paragraph [392], Laroche discloses that variable “Last” identifies a vertex ending a line in the 2D image, and paragraph [393], Laroche discloses variable “NextCodedVertexIslast” is set, paragraph [394], Laroche discloses variable “SetNextAddedVertex” is utilized, paragraph [395], Laroche discloses setting variable “EndLine[ ]”, and paragraph [401], Laroche discloses that variable “Last” is set to equal to ‘a’ at test 1402, and variable “SetNextAddedVertex” is set to equal to True to indicate the next added vertex will start a new line in the 2D output image, thus, Laroche discloses utilizing syntax for signifying variables like “Last”, “NextCodedVertexIslast”, “SetNextAddedVertex” and “EndLine[ ]” for keeping count of vertices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hur and Laroche together as a whole for improving coding performance and efficiency in order to provide a higher correlation between pixels within the blocks (Laroche’s paragraph [154]).
Regarding claim 17, Hur discloses further comprising: a display configured to display imagery based on the point cloud data (paragraph [209], Hur discloses a display for displaying image data based on point cloud data).
Regarding claim 18, Hur discloses a non-transitory computer-readable medium storing instructions (paragraph [596], Hur discloses memory and processor for processing data), which, when executed, cause one or more processors to: 
count a number of edges of a cube of point cloud data comprising a vertex (paragraph [139], Hur discloses there is a maximum of 12 edges in each block or cube, and a check or count of the edges is performed to verify how many edges are present in each cube, and that a number of vertices is checked or counted based on how many edges are detected in each cube).
Hur does not disclose set a variable based on a total of the counting; and process the point cloud data based on the variable.  However, Laroche teaches set a variable based on a total of the counting (paragraph [344], Laroche discloses that a point cloud has a number of points or vertices that are encoded, and paragraph [348], Laroche discloses the mesh or point cloud has input data with a list of color values in the 1D list; paragraph [386], Laroche discloses that, for a point cloud, a spiral like traversal of points or vertices around a first and central point can be implemented for setting a variable based on the amount of points or vertices of a point cloud is established, and paragraph [389], Laroche discloses that variables are set to form path segments corresponding for each turn in the spiral like path, and paragraph [390], Laroche discloses that the parsing of the segments of the points or vertices is used for encoding geometry data or property data, and wherein paragraph [391], Laroche discloses that additional variables can be utilized, and paragraph [392], Laroche discloses that variable “Last” identifies a vertex ending a line in the 2D image, and paragraph [393], Laroche discloses variable “NextCodedVertexIslast” is set, paragraph [394], Laroche discloses variable “SetNextAddedVertex” is utilized, paragraph [395], Laroche discloses setting variable “EndLine[ ]”, and paragraph [401], Laroche discloses that variable “Last” is set to equal to ‘a’ at test 1402, and variable “SetNextAddedVertex” is set to equal to True to indicate the next added vertex will start a new line in the 2D output image, thus Laroche discloses setting a variable based on the total amount of vertices available when processing the point cloud data for output); and process the point cloud data based on the variable (paragraph [344], Laroche discloses that a point cloud has a number of points or vertices that are encoded, and paragraph [348], Laroche discloses the mesh or point cloud has input data with a list of color values in the 1D list; paragraph [386], Laroche discloses that, for a point cloud, a spiral like traversal of points or vertices around a first and central point can be implemented for setting a variable based on the amount of points or vertices of a point cloud is established, and paragraph [389], Laroche discloses that variables are set to form path segments corresponding for each turn in the spiral like path, and paragraph [390], Laroche discloses that the parsing of the segments of the points or vertices is used for encoding geometry data or property data, and wherein paragraph [391], Laroche discloses that additional variables can be utilized, and paragraph [392], Laroche discloses that variable “Last” identifies a vertex ending a line in the 2D image, and paragraph [393], Laroche discloses variable “NextCodedVertexIslast” is set, paragraph [394], Laroche discloses variable “SetNextAddedVertex” is utilized, paragraph [395], Laroche discloses setting variable “EndLine[ ]”, and paragraph [401], Laroche discloses that variable “Last” is set to equal to ‘a’ at test 1402, and variable “SetNextAddedVertex” is set to equal to True to indicate the next added vertex will start a new line in the 2D output image, thus Laroche discloses setting a variable based on the total amount of vertices available when processing the point cloud data for output).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hur and Laroche together as a whole for improving coding performance and efficiency in order to provide a higher correlation between pixels within the blocks (Laroche’s paragraph [154]).
Regarding claim 20, Hur discloses a device for processing point cloud data (paragraph [48], Hur discloses processing point cloud data), the device comprising: 
means for counting a number of edges of a cube of the point cloud data comprising a vertex (paragraph [139], Hur discloses there is a maximum of 12 edges in each block or cube, and a check or count of the edges is performed to verify how many edges are present in each cube, and that a number of vertices is checked or counted based on how many edges are detected in each cube).
Hur does not disclose means for setting a variable based on a total of the counting; and means for processing the point cloud data based on the variable.  However, Laroche teaches means for setting a variable based on a total of the counting (paragraph [344], Laroche discloses that a point cloud has a number of points or vertices that are encoded, and paragraph [348], Laroche discloses the mesh or point cloud has input data with a list of color values in the 1D list; paragraph [386], Laroche discloses that, for a point cloud, a spiral like traversal of points or vertices around a first and central point can be implemented for setting a variable based on the amount of points or vertices of a point cloud is established, and paragraph [389], Laroche discloses that variables are set to form path segments corresponding for each turn in the spiral like path, and paragraph [390], Laroche discloses that the parsing of the segments of the points or vertices is used for encoding geometry data or property data, and wherein paragraph [391], Laroche discloses that additional variables can be utilized, and paragraph [392], Laroche discloses that variable “Last” identifies a vertex ending a line in the 2D image, and paragraph [393], Laroche discloses variable “NextCodedVertexIslast” is set, paragraph [394], Laroche discloses variable “SetNextAddedVertex” is utilized, paragraph [395], Laroche discloses setting variable “EndLine[ ]”, and paragraph [401], Laroche discloses that variable “Last” is set to equal to ‘a’ at test 1402, and variable “SetNextAddedVertex” is set to equal to True to indicate the next added vertex will start a new line in the 2D output image, thus Laroche discloses setting a variable based on the total amount of vertices available when processing the point cloud data for output); and means for processing the point cloud data based on the variable (paragraph [344], Laroche discloses that a point cloud has a number of points or vertices that are encoded, and paragraph [348], Laroche discloses the mesh or point cloud has input data with a list of color values in the 1D list; paragraph [386], Laroche discloses that, for a point cloud, a spiral like traversal of points or vertices around a first and central point can be implemented for setting a variable based on the amount of points or vertices of a point cloud is established, and paragraph [389], Laroche discloses that variables are set to form path segments corresponding for each turn in the spiral like path, and paragraph [390], Laroche discloses that the parsing of the segments of the points or vertices is used for encoding geometry data or property data, and wherein paragraph [391], Laroche discloses that additional variables can be utilized, and paragraph [392], Laroche discloses that variable “Last” identifies a vertex ending a line in the 2D image, and paragraph [393], Laroche discloses variable “NextCodedVertexIslast” is set, paragraph [394], Laroche discloses variable “SetNextAddedVertex” is utilized, paragraph [395], Laroche discloses setting variable “EndLine[ ]”, and paragraph [401], Laroche discloses that variable “Last” is set to equal to ‘a’ at test 1402, and variable “SetNextAddedVertex” is set to equal to True to indicate the next added vertex will start a new line in the 2D output image, thus Laroche discloses setting a variable based on the total amount of vertices available when processing the point cloud data for output).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hur and Laroche together as a whole for improving coding performance and efficiency in order to provide a higher correlation between pixels within the blocks (Laroche’s paragraph [154]).
Claims 2, 5, 10, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hur (US 2021/0407142) and Laroche (US 2018/0189982) in view of Oh (US 2022/0159261).
Regarding claim 2, Hur does not disclose a variable comprising the total.  However, Laroche teaches a variable comprising the total (paragraph [334], Laroche discloses that geometrical entities that are considered can be vertices or points or edges, and paragraph [378], Laroche discloses that other attributes or property values associated with points in a point cloud of with the vertices or edges are encoded; paragraph [344], Laroche discloses that a point cloud has a number of points or vertices that are encoded, and paragraph [348], Laroche discloses the mesh or point cloud has input data with a list of color values in the 1D list; paragraph [386], Laroche discloses that, for a point cloud, a spiral like traversal of points or vertices around a first and central point can be implemented for setting a variable based on the amount of points or vertices of a point cloud is established, and paragraph [389], Laroche discloses that variables are set to form path segments corresponding for each turn in the spiral like path, and paragraph [390], Laroche discloses that the parsing of the segments of the points or vertices is used for encoding geometry data or property data, and wherein paragraph [391], Laroche discloses that additional variables can be utilized, and paragraph [392], Laroche discloses that variable “Last” identifies a vertex ending a line in the 2D image, and paragraph [393], Laroche discloses variable “NextCodedVertexIslast” is set, paragraph [394], Laroche discloses variable “SetNextAddedVertex” is utilized, paragraph [395], Laroche discloses setting variable “EndLine[ ]”, and paragraph [401], Laroche discloses that variable “Last” is set to equal to ‘a’ at test 1402, and variable “SetNextAddedVertex” is set to equal to True to indicate the next added vertex will start a new line in the 2D output image, thus, Laroche discloses utilizing syntax for signifying variables like “Last”, “NextCodedVertexIslast”, “SetNextAddedVertex” and “EndLine[ ]” for keeping count of vertices).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hur and Laroche together as a whole for improving coding performance and efficiency in order to provide a higher correlation between pixels within the blocks (Laroche’s paragraph [154]).
Hur and Laroche do not disclose wherein the variable comprises the total of the counting minus 1.  However, Oh teaches an attribute dimension minus 1 (paragraph [562], Oh discloses attribute_dimension_minus1).  Since Laroche discloses a variable comprising the total, and Oh discloses the attribute dimension minus 1, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hur, Laroche and Oh together as a whole, by substituting the attribute dimension of Oh with total count, for ascertaining a variable comprises the total of the counting minus 1 in order to obtain a variable or variables for counting vertices in order to keep track of the number of points in a point cloud so as to permit accurate count of points for precise representation of point cloud data.
Regarding claim 5, Hur does not disclose a variable for keeping count.  However, Laroche teaches a variable for keeping count (paragraph [334], Laroche discloses that geometrical entities that are considered can be vertices or points or edges, and paragraph [378], Laroche discloses that other attributes or property values associated with points in a point cloud of with the vertices or edges are encoded; paragraph [344], Laroche discloses that a point cloud has a number of points or vertices that are encoded, and paragraph [348], Laroche discloses the mesh or point cloud has input data with a list of color values in the 1D list; paragraph [386], Laroche discloses that, for a point cloud, a spiral like traversal of points or vertices around a first and central point can be implemented for setting a variable based on the amount of points or vertices of a point cloud is established, and paragraph [389], Laroche discloses that variables are set to form path segments corresponding for each turn in the spiral like path, and paragraph [390], Laroche discloses that the parsing of the segments of the points or vertices is used for encoding geometry data or property data, and wherein paragraph [391], Laroche discloses that additional variables can be utilized, and paragraph [392], Laroche discloses that variable “Last” identifies a vertex ending a line in the 2D image, and paragraph [393], Laroche discloses variable “NextCodedVertexIslast” is set, paragraph [394], Laroche discloses variable “SetNextAddedVertex” is utilized, paragraph [395], Laroche discloses setting variable “EndLine[ ]”, and paragraph [401], Laroche discloses that variable “Last” is set to equal to ‘a’ at test 1402, and variable “SetNextAddedVertex” is set to equal to True to indicate the next added vertex will start a new line in the 2D output image, thus, Laroche discloses utilizing syntax for signifying variables like “Last”, “NextCodedVertexIslast”, “SetNextAddedVertex” and “EndLine[ ]” for keeping count of vertices).
Hur and Laroche do not disclose a variable is count_minus 1.  However, Oh teaches an attribute dimension minus 1 (paragraph [562], Oh discloses attribute_dimension_minus1).  Since Laroche discloses a variable for keeping count, Oh teaches an attribute dimension minus 1, therefore, by substituting the attribute dimension of Oh with count, for ascertaining a variable comprises the total of the counting minus 1 in order to obtain a variable or variables for counting vertices in order to keep track of the number of points in a point cloud so as to permit accurate count of points for precise representation of point cloud data.
Regarding claim 10, Hur does not disclose a variable comprising the total.  However, Laroche teaches a variable comprising the total (paragraph [334], Laroche discloses that geometrical entities that are considered can be vertices or points or edges, and paragraph [378], Laroche discloses that other attributes or property values associated with points in a point cloud of with the vertices or edges are encoded; paragraph [344], Laroche discloses that a point cloud has a number of points or vertices that are encoded, and paragraph [348], Laroche discloses the mesh or point cloud has input data with a list of color values in the 1D list; paragraph [386], Laroche discloses that, for a point cloud, a spiral like traversal of points or vertices around a first and central point can be implemented for setting a variable based on the amount of points or vertices of a point cloud is established, and paragraph [389], Laroche discloses that variables are set to form path segments corresponding for each turn in the spiral like path, and paragraph [390], Laroche discloses that the parsing of the segments of the points or vertices is used for encoding geometry data or property data, and wherein paragraph [391], Laroche discloses that additional variables can be utilized, and paragraph [392], Laroche discloses that variable “Last” identifies a vertex ending a line in the 2D image, and paragraph [393], Laroche discloses variable “NextCodedVertexIslast” is set, paragraph [394], Laroche discloses variable “SetNextAddedVertex” is utilized, paragraph [395], Laroche discloses setting variable “EndLine[ ]”, and paragraph [401], Laroche discloses that variable “Last” is set to equal to ‘a’ at test 1402, and variable “SetNextAddedVertex” is set to equal to True to indicate the next added vertex will start a new line in the 2D output image, thus, Laroche discloses utilizing syntax for signifying variables like “Last”, “NextCodedVertexIslast”, “SetNextAddedVertex” and “EndLine[ ]” for keeping count of vertices).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hur and Laroche together as a whole for improving coding performance and efficiency in order to provide a higher correlation between pixels within the blocks (Laroche’s paragraph [154]).
Hur and Laroche do not disclose wherein the variable comprises the total of the counting minus 1.  However, Oh teaches an attribute dimension minus 1 (paragraph [562], Oh discloses attribute_dimension_minus1).  Since Laroche discloses a variable comprising the total, and Oh discloses the attribute dimension minus 1, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hur, Laroche and Oh together as a whole, by substituting the attribute dimension of Oh with total count, for ascertaining a variable comprises the total of the counting minus 1 in order to obtain a variable or variables for counting vertices in order to keep track of the number of points in a point cloud so as to permit accurate count of points for precise representation of point cloud data.
Regarding claim 13, Hur does not disclose a variable for keeping count.  However, Laroche teaches a variable for keeping count (paragraph [334], Laroche discloses that geometrical entities that are considered can be vertices or points or edges, and paragraph [378], Laroche discloses that other attributes or property values associated with points in a point cloud of with the vertices or edges are encoded; paragraph [344], Laroche discloses that a point cloud has a number of points or vertices that are encoded, and paragraph [348], Laroche discloses the mesh or point cloud has input data with a list of color values in the 1D list; paragraph [386], Laroche discloses that, for a point cloud, a spiral like traversal of points or vertices around a first and central point can be implemented for setting a variable based on the amount of points or vertices of a point cloud is established, and paragraph [389], Laroche discloses that variables are set to form path segments corresponding for each turn in the spiral like path, and paragraph [390], Laroche discloses that the parsing of the segments of the points or vertices is used for encoding geometry data or property data, and wherein paragraph [391], Laroche discloses that additional variables can be utilized, and paragraph [392], Laroche discloses that variable “Last” identifies a vertex ending a line in the 2D image, and paragraph [393], Laroche discloses variable “NextCodedVertexIslast” is set, paragraph [394], Laroche discloses variable “SetNextAddedVertex” is utilized, paragraph [395], Laroche discloses setting variable “EndLine[ ]”, and paragraph [401], Laroche discloses that variable “Last” is set to equal to ‘a’ at test 1402, and variable “SetNextAddedVertex” is set to equal to True to indicate the next added vertex will start a new line in the 2D output image, thus, Laroche discloses utilizing syntax for signifying variables like “Last”, “NextCodedVertexIslast”, “SetNextAddedVertex” and “EndLine[ ]” for keeping count of vertices).
Hur and Laroche do not disclose a variable is count_minus 1.  However, Oh teaches an attribute dimension minus 1 (paragraph [562], Oh discloses attribute_dimension_minus1).  Since Laroche discloses a variable for keeping count, Oh teaches an attribute dimension minus 1, therefore, by substituting the attribute dimension of Oh with count, for ascertaining a variable comprises the total of the counting minus 1 in order to obtain a variable or variables for counting vertices in order to keep track of the number of points in a point cloud so as to permit accurate count of points for precise representation of point cloud data.
Regarding claim 19, Hur does not disclose a variable comprising the total.  However, Laroche teaches a variable comprising the total (paragraph [334], Laroche discloses that geometrical entities that are considered can be vertices or points or edges, and paragraph [378], Laroche discloses that other attributes or property values associated with points in a point cloud of with the vertices or edges are encoded; paragraph [344], Laroche discloses that a point cloud has a number of points or vertices that are encoded, and paragraph [348], Laroche discloses the mesh or point cloud has input data with a list of color values in the 1D list; paragraph [386], Laroche discloses that, for a point cloud, a spiral like traversal of points or vertices around a first and central point can be implemented for setting a variable based on the amount of points or vertices of a point cloud is established, and paragraph [389], Laroche discloses that variables are set to form path segments corresponding for each turn in the spiral like path, and paragraph [390], Laroche discloses that the parsing of the segments of the points or vertices is used for encoding geometry data or property data, and wherein paragraph [391], Laroche discloses that additional variables can be utilized, and paragraph [392], Laroche discloses that variable “Last” identifies a vertex ending a line in the 2D image, and paragraph [393], Laroche discloses variable “NextCodedVertexIslast” is set, paragraph [394], Laroche discloses variable “SetNextAddedVertex” is utilized, paragraph [395], Laroche discloses setting variable “EndLine[ ]”, and paragraph [401], Laroche discloses that variable “Last” is set to equal to ‘a’ at test 1402, and variable “SetNextAddedVertex” is set to equal to True to indicate the next added vertex will start a new line in the 2D output image, thus, Laroche discloses utilizing syntax for signifying variables like “Last”, “NextCodedVertexIslast”, “SetNextAddedVertex” and “EndLine[ ]” for keeping count of vertices).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hur and Laroche together as a whole for improving coding performance and efficiency in order to provide a higher correlation between pixels within the blocks (Laroche’s paragraph [154]).
Hur and Laroche do not disclose wherein the variable comprises the total of the counting minus 1.  However, Oh teaches an attribute dimension minus 1 (paragraph [562], Oh discloses attribute_dimension_minus1).  Since Laroche discloses a variable comprising the total, and Oh discloses the attribute dimension minus 1, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hur, Laroche and Oh together as a whole, by substituting the attribute dimension of Oh with total count, for ascertaining a variable comprises the total of the counting minus 1 in order to obtain a variable or variables for counting vertices in order to keep track of the number of points in a point cloud so as to permit accurate count of points for precise representation of point cloud data.
Allowable Subject Matter
Claims 4, 6-8, 12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488